Exhibit 10.26

EXELIXIS, INC.

2012 CASH COMPENSATION FOR NON-EMPLOYEE DIRECTORS

 

Board of Directors

   Retainer Fee    $ 20,000       Additional Chair Retainer Fee    $ 30,000   
   Regular Meeting Fee    $ 2,500       Special Meeting Fee*    $ 1,000   

Audit Committee

   Retainer Fee    $ 6,000       Additional Chair Retainer Fee    $ 15,000      
Meeting Fee**    $ 1,000   

Compensation Committee

   Retainer Fee    $ 5,000       Additional Chair Retainer Fee    $ 10,000      
Meeting Fee**    $ 1,000   

Nominating & Corporate Governance Committee

   Retainer Fee    $ 5,000       Additional Chair Retainer Fee    $ 10,000      
Meeting Fee**    $ 1,000   

Research & Development Committee

   Retainer Fee    $ 10,000       Additional Chair Retainer Fee    $ 10,000   
   Meeting Fee**    $ 5,000   

 

* Meeting at which minutes are generated.

** In-person meeting or teleconference at which minutes are generated.

EXELIXIS, INC.

2012 EQUITY COMPENSATION FOR NON-EMPLOYEE DIRECTORS

 

Board of Directors

   Initial Option Grant*    Number of Options      25,000       Annual Option
Grant    Number of Options      15,000   

 

* For new directors only.